984 So.2d 546 (2008)
Micheal L. HOGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4442.
District Court of Appeal of Florida, Fifth District.
May 2, 2008.
Rehearing Denied June 12, 2008.
Micheal Hogan, Mayo, Appellant, pro se.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, DaytonaBeach, for Appellee.
PER CURIAM.
On December 11, 1987, Hogan was found guilty of first-degree murder and sentenced to life in prison with a twenty-five year mandatory minimum sentence. On direct appeal, this court affirmed per curiam his conviction and sentence. See Hogan v. State, 545 So.2d 1376 (Fla. 5th DCA 1989) (table).
Since Hogan's direct appeal, he has filed four rule 3.850 motions in 1990, 1994, 1995, and 2006. The first was denied after an evidentiary hearing and affirmed per curiam. See Hogan v. State, 583 So.2d 693 (Fla. 5th DCA 1991) (table). The trial court summarily denied the next three, which this court affirmed. See Hogan v. State, 650 So.2d 1006 (Fla. 5th DCA 1995) (table); Hogan v. State, 673 So.2d 45 (Fla. 5th DCA 1996) (table); Hogan v. State, No. 07-65 (Fla. 5th DCA Apr. 13, 2007). On September 3, 2007, Hogan filed a petition for writ of habeas corpus asserting the same claims as those made in his 2006 rule 3.850 motion. This court denied the petition. Hogan v. State, No. 07-3007 (Fla. 5th DCA Sept. 6, 2007).
Hogan has also filed two rule 3.800(a) motions to correct illegal sentence, both of which raised the same issue challenging the purported unconstitutionality of his life sentence as an improper indefinite sentence. The trial court denied both of these motions, and this court affirmed per curiam. See Hogan v. State, 826 So.2d 317 (Fla. 5th DCA 2002) (table); Hogan v. State, 894 So.2d 1070, 1071 (Fla. 5th DCA 2005) ("We warn Hogan against filing additional improper pleadings seeking to raise this issue in the future.").
On March 5, 2008, this court issued an order to show cause why Hogan should not be prohibited from filing any appeal, petition, pleading, or motion pertaining to the convictions and sentences rendered in the above case unless reviewed and signed by an attorney licensed to practice in the State of Florida. Hogan filed no response to the order to show cause.
Appellant Micheal L. Hogan is prohibited from filing any appeal, petition, pleading, or motion pertaining to the convictions and sentences rendered in Case No. 87-793-CF-M unless reviewed and signed by an attorney licensed to practice in the State of Florida. Additionally, the clerk is directed to forward a certified copy of this *547 opinion to the appropriate institution for consideration of disciplinary procedures. See § 44.279(1), Fla. Stat. (2005); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; further pro se filings PROHIBITED; certified opinion FORWARDED to the Department of Corrections.
PALMER, C.J., GRIFFIN, and COHEN, JJ., concur.